DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/043005, filed on 09/29/2020. Claims 1-16 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an engaged part" in line 6.  It is unclear if this is the same “engaged part” mentioned in lines 1-2. 
Claim 1 recites the limitation "the posture" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 12, 13, 14, 15, and 16 recites the limitation "the posture" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/138896 to Ishitsuka et al (henceforth referred to as Ishitsuka). 
Regarding claims 1-2, 6-8, 12, and 16, Ishitsuka discloses a door engagement device (i.e. Fig. 4A) configured to engage with an engaged part (i.e. Fig. 4A, ref. 235), which is mounted to a landing door (i.e. Fig. 2, ref. 211A, 211B) or a car door of an elevator (i.e. Fig. 1), and thereby be able to transmit driving force to open and close the car door or the landing door, the door engagement device comprising: 
a first member (i.e. Fig. 4A, ref. 32) that extends in a vertical direction and is able to come into contact with an engaged part (i.e. Fig. 4A, ref. 235) from a door closing direction side; 
a second member (i.e. Fig. 4A, ref. 47) that extends in the vertical direction at a position with a distance from the first member to a door opening side and is able to come into contact with the engaged part from a door opening direction side; 
a link member (i.e. Fig. 4A, ref. 41A, 41B) that forms a parallel link mechanism in cooperation with the first member so as to enable the first member to pivotally move between a predetermined first position (i.e. Fig. 4A) and a predetermined second position (i.e. Fig. 4B) located closer to the door closing direction side than the first position while keeping the posture of the first member; and 

Wherein the restricting part is capable of restricting the pivotal movement of the first member at a desired position (i.e. Fig. 4A-4B) between the first position and the second position. 
Wherein the restricting part comprises at least one first member contact part that restricts the first member from further pivotally moving toward the second position side, when the at least one first member contact part has come into contact with the first member from the door closing side; and 
a holding part (i.e. Fig. 4A, ref. 31) that holds the first member contact part , while being fixed to the car door or the landing door. 
Wherein the restricting part comprises at least one link member contact part (i.e. Fig. 4A, ref. 45) that restricts the first member from further pivotally moving toward the first position when the at least one link member contact part has come into contact with the link member; and 
the holding part holds the at least one link member contact part.
Wherein the first member comprises a connection part (i.e. Fig. 4A, ref. 36) for connecting a transmission member of a locking member (i.e. Fig. 4A, ref. 33) that locks and unlocks the car door or the landing door by motion transmitted by the transmission member (i.e. Fig. 4A-4B, ref. 36).
Further comprising: a link member (i.e. Fig. 4A, ref. 49A, 49B) that forms a parallel link mechanism in cooperation with the second member so as to enable the second member to 
a restricting part (i.e. Fig. 4A, ref. 53) that restricts the second member from pivotally moving at the third position, wherein 
the link member is subjected to a downward force when the engaged part has come into contact with the second member (i.e. Fig. 4B). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/138896 to Ishitsuka et al in view of CN 104773636 to Jiang (henceforth referred to as Jiang). 
Regarding claims 3-5, 9-11, 13-15, Ishitsuka does not specifically teach a screw part for the restricting part. However, screw fasteners are common in the art. For example, Jiang teaches a similar door engagement device comprising a first member (i.e. Fig. 1, ref. 2), a second member (i.e. Fig. 1, ref. 66), and a restricting part (i.e. Fig. 1, ref. 18, 19, 20) to restrict the movement of the first member. The restricting part (i.e. Fig. 6, ref. 63, 64) comprising at 
the holding part having a screw hole (i.e. not shown but given) extending in the door closing direction, the number of which corresponds to the number of the first member contact part, 
the at least one first member contact part having a screw part (i.e. Machine Translation paragraph 0021) to be screwed in the screw hole from the door opening side. 
The holding part holds in such a manner as to be able to adjust the position of the at least one link member contact part (i.e. functional language, tightening or loosening the screw portion will adjust position of contact part). 
Wherein the at least one link member contact part has the same configuration as the at least one first member contact part (i.e. Fig. 1, ref. 18 are similar to ref. 19, 20), and 
the holding part has a screw hole (i.e. not shown but given), into which the screw part of the at least one link member contact part is screwed, the number of the screw hole corresponding to the at least one link member contact part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screw hole and screw part as taught in Jiang in the door engagement device as taught in Ishitsuka to adjustably fasten and attach the first member contact part and the link member contact part to the elevator door and there would have been reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2011-148635 to Kitazawa teaches a door engagement device with restricting parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DIEM M TRAN/Examiner, Art Unit 3654